Citation Nr: 0100470	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-07 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury to both hands.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a cold injury to the right foot.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a cold injury to the left foot.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1974 to November 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
residuals of a cold injury to both feet and assigned an 
evaluation of 10 percent for each foot, effective from 
January 27, 1998, and also denied service connection for 
residuals of a cold injury of the hands.  

Subsequent to the RO's rating decision, the U.S. Court of 
Appeals for Veterans Claims (Court) addressed the issue of 
"staged" ratings in Fenderson v. West, 12 Vet. App. 119 
(1999), and distinguished between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection -- which describes the present case with regard to 
the issues on appeal pertaining to the veteran's feet -- and 
a claim for an increased rating of a service connected 
disability.  Accordingly, those issue for appellate 
consideration are reflected on the first page of this 
decision in accordance with Fenderson.  

The Board also notes that in October 2000 a hearing was held 
at the VA Central Office in Washington, D.C. before C.W. 
Symanski, who is the Veterans Law Judge rendering the final 
determination in this claim, and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 1991 & Supp. 2000).



REMAND

Service Connection for Residuals of Cold Injury to the Hands

The veteran contends that he suffered cold injuries to both 
hands during service, reportedly at the same time he 
sustained cold injuries to his feet, and that as a result he 
has pain, numbness, tingling, and stiffness in the hands.  In 
a private treatment record from Renee Bohn, D.C. of Dong 
Chiropractic Center, it was noted that the veteran was seen 
in December 1999 for examination and treatment for injuries 
sustained in a motor vehicle accident on December 25, 1999, 
and that his cervical spine received the major trauma from 
the impact.  Dr. Bohn reported that the veteran continued to 
experience persistent paresthesia of the lateral aspect of 
the left arm and hand, and complained of grip strength 
weakness, numbness, and tingling in the left arm.  Dr. Bohn 
opined that the veteran would benefit from neurodiagnostic 
studies "to determine a differential diagnosis of cervical 
radiculopathy versus frostbite of the hands which occurred 
during service".  

Although the veteran contends that he sustained cold injuries 
to the hands during service, his service medical records 
reveal that he was treated in January 1977 for painful feet 
following exposure to cold, and frostbite was diagnosed.  
There was no complaints or findings of a cold injury to the 
hands.  Nonetheless, as noted above, there is evidence of 
record, in the form of the opinion from Dr. Bohn, which tends 
to show that the veteran's current hand symptoms may be 
related to frostbite of the hands during service.  
Additionally, on VA examination in 1998 the impression was 
status post frostbite injury with significant residuals, 
mainly in the form of arthritis and cold sensitivity, 
however, in providing this impression, it is unclear whether 
the VA examiner was referring to the veteran's feet only, or 
to his hands also.  The Board also notes that the veteran 
contends that he has arthritis in the hands, as a cold injury 
residual, however, there is no x-ray evidence to support his 
contentions.  Thus, the veteran should be scheduled for a VA 
examination, to include neurodiagnostic studies, to determine 
the nature and etiology of his current hand symptoms, and 
whether they may be related to a cold injury during service.  
On remand, the veteran should be asked to provide an 
authorization for release of information, and the RO should 
obtain complete treatment records from Dr. Bohn, as well from 
the Dorn VA Medical Center. 

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  




Entitlement to Ratings in Excess of 10 percent 
for Residuals of Cold Injury to the Feet 

On VA examination in 1998 the veteran reported that he had 
"significant arthritis" of his hands and feet.  The 
impression was "status post frostbite injury with 
significant residuals mainly in the form of arthritis and 
cold sensitivity".  It appears, however that no x-rays were 
taken of the feet on the VA examination in 1998.  In the 
December 1998 rating decision, the RO noted there was "no x-
ray evidence of degenerative changes" of the feet.  The 
Board notes that although the veteran has complained of 
arthritic pain and stiffness, there is no x-ray evidence in 
the claims folder confirming whether he has arthritis of the 
feet.  Since the presence of arthritis is included as part of 
rating criteria for cold injury residuals (38 C.F.R. § 4.104, 
Diagnostic Code 7122), the veteran should be scheduled for a 
VA examination to clarify this discrepancy.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his residuals of cold injury to the feet 
and hands, to include any treatment for 
arthritis, since July 1998.  After 
securing the necessary releases, the RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder; this 
should specifically include complete 
treatment records from Dr. Bohn and the 
Dorn VAMC.

2.  The veteran should be scheduled for 
an appropriate VA examination, in order 
to determine the nature and probable 
etiology of his current hand symptoms, as 
well as to determine the severity of his 
service-connected residuals of cold 
injury to the feet.  The claims folder, 
including any additional treatment 
records associated with the file, must be 
available for review by the examiner 
prior to evaluating the veteran.  All 
indicated tests and studies should be 
accomplished, to include neurodiagnostic 
studies and current x-rays of the hands 
and feet.  

a.  The VA examiner should express 
an opinion for the record as to whether 
it is at least as likely as not that the 
veteran's current hand symptoms are 
related to a cold injury in service, as 
opposed to other intervening causes.  The 
examiner should describe all 
symptomatology attributable as residuals 
of a cold injury to the hands, and should 
also, if feasible, distinguish any 
problems that the veteran may have with 
his hands as a result of the cervical 
disability reported by Dr. Bohn in the 
July 2000 private treatment record.  The 
examiner should explain the rationale for 
any opinion(s) expressed.  

b.  The RO should provide to the 
examiner a copy of the rating criteria 
(Diagnostic Code 7122) for cold injury 
residuals.  The examiner should describe 
all symptomatology attributable as 
residuals of a cold injury to each foot 
separately, in terms that comport with 
the rating criteria.  The examiner should 
specifically indicate whether the veteran 
has arthritis of the feet.  The examiner 
should explain the rationale for all 
opinions given.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



